ORIGINAL eth

Joseph Wolhendler i) a SLAa= I)

3832 Lyme Avenue _ i | |

Brooklyn, NY 11224 lor : - OFCSICe
Email jbw3832@gmail.com

Sept. 12, 2019

Re: Joseph Wolhendler v. Israel Goldberg et al
Civil Action CV19-0457 (Hon Judge Kuntz) Re: Letter of E. Rodriguez, Doc 50

Hon.WilliamKuntz

US District Court for the EDNY
Cadman Plaza East

Brooklyn, NY 11201

Dear Judge Kuntz

| am writing in response to today's letter by Mr. Edward Rodriguez, attorney for
Defendants Wayne Butler, Abraham Cohen, Henry Grunbaum Fishel Markowitz, Mark
Silber and Jacob Vizel, whom Mr. Rodriguez coins "the Butler Faction”. (to be discussed
infra)

To be very clear, Mr. Rodriguez is not familiar as to what is going on in State Court, he
takes at face value what Defendant Goldberg feeds him. (If he is familiar with the State
cases, then he like his colleague Goldberg is also misleading the Court with lies and half-
truths)

| will not respond to his legal arguments, | will respond first to the facts, here | will
begin;

1. Wolhendler is not an active litigant in three related cases, (the second case is a
defamation suit and has nothing to do with the synagogue or its members, a fact Mr.
Rodriguez fails to mention) as a matter of fact, Wolhendler is only a named plaintiff in
the last one of the three State cases listed in footnote 2. (Goldberg, has filed a motion

|
on 14 August to add Wolhendler to the caption of respondents, which Wolhendler, is
opposing and arguing pro-se)

2. in footnote 2, Mr. Rodriguez is talking about a “derivative action brought by
Wolhendler and other supporters of Rabbi Brikman ("the Brikman Faction") against
members of the Butler faction..., to make it perfectly clear;

a. Wolhendler did not bring that suit, but was added months later,

b. there is no "Brikman Faction", We are all Synagogue members of the Kneses Israel
Congregation, that wholly consists of Dues-paying members, the whole membership
voted on the issue whether to merge Kneses with Chabad, (See Rodriguez footnote 2)
and the overwhelming majority of members voted to merge the two not for profits, and
YES | participated in the merger application, as | am a duly elected member of the Board
of directors of Kneses and as such would have to be involved in and merger
proceedings.

c. the so-called “Butler faction" consists of ONLY the six named defendants herein,
namely Wayne Butler, Fishel Markowitz, Henry Grunbaum, Mark Silber, Abraham Cohen
and, Jacob Vizel, yet only three of them (Butler, Grunbaum, and Silber) brought suit
seeking to nullify the June 2018 election, what is also of importance, only Butler and
Markowitz were (at the time Butler filed the abovenamed elections lawsuit) dues-
paying members, Silber, has not been a member since 2011, Grunbaum, (admited
under oath in State Court that he wasn't a member and hasn't tried to become a
member in years) Cohen and Vizel haven't been members in many many years.

3. While Mr. Rodriguez would like the Court to believe that Wolhendler, "rehashes the
same common law claims of alleged malfeasance that his attorneys are litigating
actively in state court";

a. as stated Supra | don't have attorneys,

b. Wolhendler's claims are totally different than the claims of the attorneys in State
court, hence Wolhendler is making a "Federal case" literally, because it is a Federal
case, Mr. Rodriguez knows that its obvious from the mere fact that the Defendants
herein are defendants totally not involved in the State cases, furthermore, Wolhendler
in his RICO claim, will prove that the Attorneys, Goldberg, and Wenig were intimately |
involved in this racketeering scheme.
4. While plaintiff has pleaded enough factual content to survive a motion to dismiss,
there are some factual elements unbeknownst to plaintiff, only by a deduction of
evidence available to plaintiff at this time, can plaintiff plead with specificity,
something that plaintiff feels that should the court provide him a "limited/targeted"
discovery, plaintiff will be able to plead the facts with more specifity.

Wherefrore, plaintiff Joseph Wolhendler, herewith requests that this Hon court grant plaintiffs
request for limited discovery and/or in the alternative amend his complaint.

Respectfu 4

ype

Joseph Wolhendler, Plaintiff pro-se

j

CC To’all Counsel via First class mail.

      
